Citation Nr: 0509574	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  91-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO in 
New York, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of hemorrhagic fever.

2.  Entitlement to an increased (compensable) rating for 
residuals of a concussion.

3.  Entitlement to an increased (compensable) rating for 
residuals of pulmonary tuberculosis (PTB).

4.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), rated as 10 percent 
disabling from March 24, 1989, to March 19, 1997, and as 50 
percent disabling since March 20, 1997.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).
 



REPRESENTATION

Veteran represented by:	Stephen F. Nardizzi, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1954.

By an October 1989 RO decision, service connection was 
granted for PTSD and a 10 percent rating was assigned 
therefor.  The rating decision also denied entitlement to 
increased ratings for hemorrhagic fever, residuals of a 
concussion, and chronic, inactive PTB.  The veteran appealed 
this decision to the Board of Veterans' Appeals (Board).

In February 1992, March 1994, and May 1996, the Board 
remanded the case to the RO for further development.  By a 
September 1997 Board decision, special monthly compensation 
for completely arrested pulmonary tuberculosis was denied, 
and the other issues were remanded for further development.  
By a July 2001 rating decision, a 30 percent rating for PTSD 
was granted for the period beginning March 20, 1997.  In 
November 2001, the RO denied a TDIU.  

In December 2002, the Board granted entitlement to a 50 
percent rating for PTSD effective March 20, 1997, and denied 
compensable ratings for hemorrhagic fever, residuals of a 
concussion and PTB.  The Board remanded the issue of a TDIU.

The veteran appealed the Board's December 2002 decision to 
the U.S. Court of Appeals for Veterans' Claims (Court).  By 
an August 2003 Order, the Court vacated the December 2002 
Board decision and remanded the matter to the Board for 
readjudication. 


REMAND

In a May 2004 VA Form 9, the veteran requested that he be 
scheduled for a hearing to be held at the RO before a 
Veterans Law Judge.  This hearing has not yet been scheduled. 

Accordingly, this case is hereby remanded to the RO for the 
following action:

The RO should schedule a hearing for the 
veteran to be held at the RO before a 
Veterans Law Judge in accordance with 38 
C.F.R. §§ 19.75, 20.704 (2004).  Unless 
the veteran responds, preferably in a 
signed writing, that he no longer desires 
such hearing, the hearing should be held.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



